Citation Nr: 1043171	
Decision Date: 11/17/10    Archive Date: 11/24/10

DOCKET NO.  07-11 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for pineal gland cystic tumor 
(brain tumor).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the U.S. Marines Corps from 
January 1978 to February 1982.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  No hearing was requested.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The Veteran believes that his currently diagnosed brain tumor is 
due to exposure to contaminated water during service while he was 
stationed at Camp Lejeune, North Carolina.  Further development 
is necessary for a fair adjudication of the Veteran's claim.  
Although the Board regrets the additional delay, a remand is 
necessary to ensure that due process is followed and that there 
is a complete record upon which to decide the Veteran's claim so 
that he is afforded every possible consideration.  See 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

Specifically, the Federal government has recognized that former 
active duty Marines, among others, stationed at Camp Lejeune from 
1975 through 1985 were potentially exposed to water that was 
contaminated with volatile organic compounds (VOCs).  The 
specific chemicals of concern were trichloroethylene (TCE), 
tetrachloroethylene (or perchloroethylene) (PCE), 
dichloroethylene, and methylene chloride.  Additionally, the 
Federal government has proposed a project to examine the 
relationship between medically confirmed cancers and exposure to 
such contaminated drinking water while living or working at Camp 
Lejeune.  See 75 FR 25859 (May 10, 2010); see also 73 FR 40876 
(July 16, 2008); 68 FR 42732 (July 18, 2003).  The Veteran has 
also submitted several Internet articles concerning prior studies 
into the effects of water contamination at Camp Lejeune, as well 
as the general health effects of the noted VOCs, including 
development of various tumors.

The Veteran served in the Marines from 1978 through 1982, and his 
last duty assignment was Camp Lejeune.  See DD Form 214.  As 
such, he falls within the range of subjects who have been 
identified as potentially being exposed to VOCs during such 
service.  While the medical evidence currently of record is not 
sufficient to establish that the Veteran's brain tumor is due to 
such water contamination, or is otherwise related to service, 
there is an indication that his claimed disability may be related 
to service.  As such, the case must be remanded to afford the 
Veteran a VA examination from a medical professional with 
appropriate expertise in order to determine the nature and 
etiology of his brain tumor.  The Board notes that service 
connection may be granted where a disability is present at any 
time during the course of the appeal, even if symptoms or 
manifestations resolve prior to adjudication.  McClain v. 
Nicholson, 21 Vet. App. 319 (2007).  

Additionally, it appears that pertinent treatment records remain 
outstanding, as the treatment records currently in the claims 
file are dated in 1999 and 2000, and in March 2005.  As such, the 
Veteran should be requested to identify any pertinent treatment 
since separation from service, and reasonable attempts should be 
made to obtain and associate such records with the claims file 
prior to the VA examination.

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran to identify any 
providers who have treated him since 
separation from service for any symptoms 
of a brain tumor, including but not 
limited to Silver Cross Hospital and 
Medical Centers; and to complete an 
Authorization and Consent to Release 
Information to VA form (VA Form 21-4142) 
for each non-VA provider.  After obtaining 
the necessary authorizations, request 
copies of any outstanding treatment 
records.  All requests and all responses, 
including negative responses, must be 
documented in the claims file.  All 
records received should be associated with 
the claims file.  If any records cannot be 
obtained after reasonable efforts have 
been expended, the Veteran should be 
notified and allowed an opportunity to 
provide such records.

2.  After completing the above-described 
development, schedule the Veteran for a VA 
examination with a medical professional 
with appropriate expertise to determine 
the nature and etiology of the claimed 
brain tumor.  The entire claims file and a 
copy of this remand should be made 
available to the examiner for review, and 
such review should be noted in the 
examination report.  All necessary tests 
and studies should be conducted.  The 
examiner is requested to respond to the 
following:

(a)  Identify any diagnosed brain 
tumor that has been present during 
the course of the appeal, or since 
January 2006, whether or not any 
manifestations have now resolved.

(b)  State whether it is at least as 
likely as not (probability of 50% or 
more) that any diagnosed brain tumor 
was incurred or aggravated as a 
result of the Veteran's active duty 
service, or manifested to a degree of 
at least 10 percent within one year 
of separation from service in 
February 1982.  The examiner should 
specifically discuss the 
significance, if any, of the 
Veteran's potential exposure to water 
contaminated with VOCs, as summarized 
above, while stationed at Camp 
Lejeune.  The examiner should also 
indicate whether any brain tumor is 
otherwise related to service.

Any opinion offered must be accompanied by 
a complete rationale, which should reflect 
consideration of both the lay and medical 
evidence of record, as well as all 
treatise-like information included in the 
claims file.  If any requested opinion 
cannot be offered without resorting to 
speculation, the examiner should indicate 
such in the examination report and explain 
why a non-speculative opinion cannot be 
offered.  

3.  After completing any further 
development as may be indicated by any 
response received upon remand, 
readjudicate the claim based on all lay 
and medical evidence of record.  All 
potentially applicable theories of service 
connection should be addressed, including 
but not limited to as due to the claimed 
water contamination, or on a presumptive 
basis as a chronic disease under 38 C.F.R. 
§ 3.309.  If the claim remains denied, 
issue a supplemental statement of the case 
to the Veteran and his representative, 
which addresses all relevant law and all 
evidence associated with the claims file 
since the last statement of the case.  
Allow an appropriate period of time for 
response.

Thereafter, the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the outcome of this case.  The purpose 
of this REMAND is to ensure compliance with due process 
considerations.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The purpose of the examination 
requested in this REMAND is to obtain information and/or evidence 
which may be dispositive of the appeal.  Therefore, the Veteran 
is hereby placed on notice that, pursuant to 38 C.F.R. § 3.655 
(2010), failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See Connolly 
v. Derwinski, 1 Vet. App. 566, 569 (1991).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

